TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00580-CV


                                       G. W., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee




           FROM THE 424TH DISTRICT COURT OF BURNET COUNTY,
   NO. 42119, THE HONORABLE CHARLES H. VAN ORDEN, JUDGE PRESIDING




                                          ORDER


PER CURIAM

              Appellant G. W. filed his notice of appeal on September 11, 2014. The appellate

record was complete October 6, 2014, making appellant=s brief due October 27, 2014. On

October 27, 2014, counsel for appellant filed a motion for extension of time to file appellant’s

brief asserting that in order to address the issues raised in the present appeal thoroughly,

appellant’s attorney would require a supplemental reporter’s record. The supplemental reporter’s

record was filed in this Court on November 10, 2014.

              Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.     See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion in part and
order counsel to file appellant=s brief no later than December 1, 2014. If the brief is not filed by

that date, counsel may be required to show cause why he should not be held in contempt of court.

               It is ordered on November 13, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin